DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Proposed Amendment
3.	Examiner Vu called Mr. Jun Li (applicant’s representative) on 08/06/2021 to propose amendment to the claims, in which incorporates dependent claim 24 into independent claims, and further asked to file a Terminal Disclaimer for expediting prosecution of the application in condition of allowance. However, Mr. Li denied the examiner's proposal, and requested the Examiner to send out an Office Action.

Terminal Disclaimer
4. 	Examiner suggests the Assignee must submit the Terminal Disclaimer accordingly, in order to process of the application promptly.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 19-38 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,638,416.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application was filed on 11/02/2004 is non-statutory and is broader than the ones in the patent and encompasses a similar invention as recited in the patent claims, i.e., a method, operable on a user equipment (UE) device, for network selection, the method comprising: registering on a first network in a wide area cellular network (WACN) space; therefore, the claims are obviousness-type by the claims in U.S Patent No. 10,638,416 (See In re Goodman).
It is important to note that claimed features recited in claims 1-19 of U.S. Patent No. 10,638,416 are more specific than claimed features recited in claims 19-38 of the Instant Application.  Hence, the scope of claims of present application is now broader than U.S. Patent No. 10,638,416.

Dependent claims 20-25, 27-32, 34-38 depend either directly or indirectly upon independent claims 1-19 of patent applications 10,638,416 is also rejected at least for the same reasons discussed above.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.



/MICHAEL T VU/
Primary Examiner, Art Unit 2641